Title: R. George Washington Jewell to James Madison, 10 August 1835
From: Jewell, R. George Washington
To: Madison, James


                        
                            
                                Honored Sir:
                            
                            
                                
                                    Cincinnati O.
                                
                                August 10th 1835—
                            
                        
                        I received your very kind attention, which I ought scarcely to have anticipated from one so much above the
                            most of mankind and so highly esteemed by all. I am entirely unable to express the thanks which I deeply feel are due for
                            so great a favor. I have long wished to possess something from the pen of your honored self directed to me, even tho’ it
                            were no more than your great name, which I sincerely hope may out–live old Time himself or at
                            least so long as the History of our happy nation be extant. There has been a serenity in your public and private life
                            which I have more than once admired, and which I think could alone have been caused by a wise and virtuous course.
                        I know you will forgive this second trespass upon your good nature, when I tell you that it was caused by an
                            overflow of gratitude for the kind attention paid to my late silly note in which I attempted to express a wish which is
                            still mine. But your health will not permit of such an undertaking—therefore you are certainly excused. I pray heaven you
                            may yet be restored to that inestimable blessing—good health. Should you find health and leisure again to give me a line,
                            it will be received with all the respect and preserved with all the carefullness it merits.
                        You may have often seen some of my little attempts at poetry—for I have employed myself in that way for some
                            time past—and have had the honor of having them widely circulated—but I will trouble you no more, and close my humble
                            letter by wishing you may yet see many happy years, if it be God’s will that you should be restored to good health. I am
                            with all due respect Your inexperienced and youthful friend,
                        
                            
                                R. Geo. Washington Jewell
                            
                        
                    